Citation Nr: 9906343	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  93-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARINGS ON APPEAL

The appellant, his parents, a brother, and B.B.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

Rating decisions in September and October 1992 denied claims 
to reopen the veteran's claims for service connection for a 
psychiatric disorder and for a compensable rating for 
residuals of a fracture of the wrist.  A notice of 
disagreement was filed in October 1992 and a statement of the 
case was issued in December 1992.  The substantive appeal was 
received in January 1993 and the case was forwarded to the 
Board in September 1993.  Thereafter, additional evidence was 
submitted by the appellant and his representative to the RO 
which was forwarded to the Board.  In February 1996, the 
Board determined that the issues of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder and entitlement to an 
increased evaluation for the veteran's left wrist disorder 
warranted further adjudication and/or medical development, 
and remanded the case for additional action.  

Pursuant to the Board's remand, the RO scheduled a VA medical 
examination to assess the current status of the veteran's 
service-connected left wrist disability, a personal hearing 
was held in March 1997 (a previous personal hearing in this 
matter had been held in March 1992), and the claims on appeal 
were readjudicated by way of a supplemental statement of the 
case, issued in June 1997.  The Board has taken note of the 
fact that in its supplemental statement of the case, the RO 
not only determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder, but went on to specifically note that 
service connection had been previously denied because there 
was no evidence of treatment in service or within one year of 
service for a neuropsychiatric disability, and that there was 
no evidence of a head injury in the service medical records.  
The RO further found that the veteran was not entitled to an 
increased evaluation for his left wrist disorder.

In the Board's decision of December 1997, the Board not only 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder, but further found in 
the alternative that even assuming the claim were 
"reopened," since the Board concurred with the RO's finding 
that there was no head injury in service based on the same 
factual considerations noted with respect to the new and 
material claim, service connection was not warranted.

The appellant thereafter timely appealed the December 31, 
1997 Board determination to the United States Court of 
Veterans Appeals (Court).  The Court, in an Order of October 
28, 1998, vacated that part of the Board's December 1997 
decision that denied an application to reopen a claim for 
service connection for a neuropsychiatric disorder, and in so 
doing, remanded the case to the Board for action pursuant to 
an October 20, 1998 Joint Motion for Remand.  

The Board notes that with respect to the issue of entitlement 
to an increased rating for residuals of a left wrist 
fracture, the Joint Motion for Remand called for "an order 
dismissing that portion of the December 31, 1997, decision of 
the Board which denied a rating in excess of 10 percent for 
the residuals of a left wrist fracture." (Emphasis added.)  
The October 1998 Order of the Court noted that the "motion 
is granted," but went on to state that "[t]he appeal as to 
the [increased rating] issue is dismissed."  (Emphasis 
added.)  The Board finds that the explicit directive of the 
Court dismissing the appeal as to the increased rating issue 
must be deemed to be the mandate of the Court over the 
inexplicable language in the Joint Motion calling for the 
"dismissal" of a portion of the December 1997 decision of 
the Board.

With respect to the remaining issue, the Board notes that 
although the Joint Motion for Remand addresses the 
requirement for remand pursuant to the recent decision of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), it does not 
address that part of the Board's December 1997 decision which 
alternatively denied the veteran's claim for service 
connection for a psychiatric disorder on the merits, nor was 
the merits disposition addressed by the Court.  Given the 
specific circumstances of this case, the determinative 
question has been one of fact-finding as to whether the 
claimant sustained a head injury in service, with alleged 
unconsciousness, or had other claimed symptoms, such as 
hallucinations.  As the Board noted with respect to the 
alleged head injury, this is not a case in which there is a 
conflict in the record between the claimant's recollections 
and silent service medical records, but rather this involves 
a direct and fundamental contradiction between the 
appellant's remote recollections, advanced in the context of 
a claim for benefits, and the expressly recorded history in 
service that neither a head injury nor a period of 
unconsciousness occurred at the time of the documented fall.  
Likewise, with respect to claimed hallucinations in service, 
there is no contemporary documentation whatsoever to support 
the remote recollections advanced in the context of a claim 
for compensation benefits.  In fact, the claimant has 
maintained that he never reported such alleged symptoms. 


REMAND

At the time of the aforementioned Joint Motion for Remand, it 
was determined that remand of the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder was required 
based upon the Federal Circuit Court of Appeals' recent 
decision in Hodge v. West, supra, which overturned the test 
for new and material evidence formulated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and held 
that the regulatory definition found in 38 C.F.R. § 3.156(a) 
should be applied.  More specifically, the Joint Motion 
indicated that the Board's decision that the appellant did 
not submit new and material evidence in the instant case 
relied squarely on the Colvin test which had been invalidated 
by the Federal Circuit.  Therefore, remand was found to be 
required pursuant to Hodge and Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), in which it was held that where the law 
and or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply.  Accordingly, the Joint Motion for 
Remand concluded that the Board's decision denying the 
veteran's application to reopen a claim for service 
connection for a neuropsychiatric disorder should be vacated 
and remanded for application of the regulatory definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a).

The Board further observes that the veteran's attorney has 
most recently requested another hearing at the RO in this 
matter by way of correspondence to the Board in January 1999.  
Consequently, any further adjudication requested pursuant to 
this remand should be held in abeyance until after the 
hearing is scheduled and completed.  The Board finds that the 
language of the correspondence would most likely be construed 
as a request for a hearing before a hearing officer at the 
RO.  However, should the veteran desire a hearing before a 
traveling member of the Board, he or his counsel should make 
a specific request in this regard so that such a hearing may 
be arranged.

Finally, the Board finds that in view of the fact that both 
the RO and now the Board have already denied the veteran's 
claim on the merits, there are only limited areas for further 
medical development, and that this would consist of a medical 
opinion as to the degree of medical probability that there is 
a relationship between current psychiatric disability and 
service, based upon an accurate medical history.  This 
development should also occur prior to any additional 
adjudication of this matter by the RO.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any psychiatric disorder.  
Any medical records other than those now 
on file pertaining to treatment for any 
psychiatric disorder should be obtained 
and associated with the claims folder.

2.  A hearing should be scheduled for the 
veteran before a hearing officer at the 
RO pursuant to the written request of the 
veteran's counsel, dated in January 1999. 
Should the veteran desire a hearing 
before a traveling member of the Board, 
he or his counsel should make a specific 
request in this regard so that such a 
hearing may be arranged.

3.  Preferably after (1) and (2) are 
accomplished, the RO should arrange for 
the veteran's claims file and this remand 
to be reviewed by an appropriate 
examiner, in order to formulate responses 
to the following:

With respect to any current psychiatric 
disability and/or organic brain syndrome, 
what is the degree of medical probability 
that such psychiatric disability and/or 
organic brain syndrome is causally 
related to the veteran's period of active 
service?  In addressing this question, 
the examiner should first provide a 
response based upon the premise that the 
correct medical history is that reflected 
in the service medical records: there was 
no head injury and no unconsciousness in 
conjunction with the documented fall in 
service and that no hallucinations were 
present in service.  In the alternative, 
the physician may offer an opinion based 
upon his or her interpretation of what 
the record shows as to the history of the 
disability as it concerns the evidence of 
head trauma or unconsciousness in 
service, and the manifestations of 
symptoms during and post service should 
be clearly stated.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
or not new and material evidence has been 
submitted to reopen a claim for service 
connection for a psychiatric disorder, 
applying the definition of new and 
material evidence provided in 38 C.F.R. 
§ 3.156(a).

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


